Exhibit 10.1

 

EXECUTION COPY

 

WAIVER AGREEMENT

 

This Waiver Agreement (this “Agreement”) is entered into as of the 9th day of
July, 2019, by and between Helios and Matheson Analytics Inc., a Delaware
corporation with offices located at Empire State Building, 350 5th Avenue, New
York, New York 10118 (the “Company”), and the investor signatory hereto (the
“Holder”), with reference to the following facts:

 

A. Reference is made to that certain Senior Note, dated as of October 4, 2018,
issued by the Company in favor of the holder thereof (as may be amended from
time to time, the “October Exchange Note”), and those certain Series B Senior
Notes, dated as of December 18, 2018, issued by the Company in favor of the
holders thereof (collectively, as may be amended from time to time, the
“December Exchange Notes” and together with the October Exchange Note, the
“Exchange Notes”). Capitalized terms used but not defined herein shall have the
meaning set forth in the October Exchange Note or the December Exchange Notes,
as applicable.

 

B.  The Company currently desires to obtain the waiver, effective as of June 28,
2019, of the Company’s obligation under Section 7 of each of the Exchange Notes
to redeem an amount equal to the Amortization Redemption Amount on the
Amortization Date of June 28, 2019, until July 31, 2019, and agrees that, in
lieu thereof, the payment due on June 28, 2019 under each such Exchange Note
will be payable on July 31, 2019 (the “Waiver”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the Company and the Holder agree as follows:

 

1. Waiver. The Holder hereby agrees to the Waiver in its capacity as a holder of
one or more Exchange Notes and, upon the Company’s receipt of waivers from the
Required Holders (as defined in each of the Exchange Notes), the Waiver shall be
effective as of June 28, 2019. The Holder hereby further acknowledges and agrees
that no Late Charges, Interest Rate increase or Event of Default shall be deemed
to exist due to the failure of the Company to obtain the Waiver prior to June
28, 2019.

 

2. Limitation of Waiver. The Waiver set forth in this Agreement constitutes a
one-time waiver and is limited to the matters expressly waived herein and should
not be construed as an indication that the Holder would be willing to agree to
any future modifications to, consent of, or waiver of any of the terms of any
other agreement, instrument or security or any modifications to, consents of, or
waiver of any default that may exist or occur thereunder.

 

3. Ratifications. Except as otherwise expressly provided herein, each of the
Exchange Notes is, and shall continue to be, in full force and effect and is
hereby ratified and confirmed in all respects.

 



 

 

 

4. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the form of this Agreement as an exhibit to such filing (including all
attachments, the “8-K Filing”). From and after the filing of the 8-K Filing, the
Company shall have disclosed all material, non-public information (if any)
provided up to such time to the Holder by the Company or any of its Subsidiaries
or any of their respective officers, directors, employees or agents. In
addition, effective upon the filing of the 8-K Filing, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement with respect to the transactions contemplated by this Waiver or as
otherwise disclosed in the 8-K Filing, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Holder or any
of their affiliates, on the other hand, shall terminate. Neither the Company,
its Subsidiaries nor the Holder shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
the Holder, to make a press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith or (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Holder shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Holder (which may be granted or withheld in the Holder’s sole discretion),
except as required by applicable law, the Company shall not (and shall cause
each of its Subsidiaries and affiliates to not) disclose the name of the Holder
in any filing, announcement, release or otherwise.

 

5. Independent Nature of Holder's Obligations and Rights. The obligations of the
Holder under this Agreement are several and not joint with the obligations of
any other Existing Buyer (each, an “Other Holder”), and the Holder shall not be
responsible in any way for the performance of the obligations of any Other
Holder under any other agreement (each, an “Other Agreement”). Nothing contained
herein or in any Other Agreement, and no action taken by the Holder pursuant
hereto, shall be deemed to constitute the Holder and Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holder and Other Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any Other Agreement and the Company
acknowledges that, to the best of its knowledge, the Holder and the Other
Holders are not acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement or any Other Agreement. The
Company and the Holder confirm that the Holder has independently participated in
the negotiation of the transactions contemplated hereby with the advice of its
own counsel and advisors. The Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any Other Holder to be joined
as an additional party in any proceeding for such purpose.

 

6. Miscellaneous Provisions. Section 9 of the Original Securities Purchase
Agreement (as defined in the December Exchange Notes) is hereby incorporated by
reference herein, mutatis mutandis.

 

[The remainder of the page is intentionally left blank]

 

2

 

 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of the date set forth on the first page of this Agreement.

 



  COMPANY:       HELIOS AND MATHESON ANALYTICS INC.       By:       Name:
Theodore Farnsworth     Title: Chief Executive Officer

 

3

 

 

IN WITNESS WHEREOF, Holder and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 



  HOLDER:       [_________]       By:                                   Name:  
  Title

 

 

4



 

 